Citation Nr: 1547203	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for residuals of a hysterectomy with bilateral oophorectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1983 to April 1994.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2014, the Board remanded the claim for further development, namely, to obtain a VA addendum opinion to determine the etiology of the Veteran's hysterectomy and whether it is caused by service-connected endometriosis.  
 
The issue of service connection for sleep apnea was granted by the RO in an August 2015 rating decision.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The competent medical and other evidence of record reflects that the Veteran  developed endometriosis while on active duty which ultimately resulted in a hysterectomy.    


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a hysterectomy with bilateral oophorectomy have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.  Service Connection

The Veteran seeks entitlement to service connection for residuals of a hysterectomy with bilateral oophorectomy, claimed as secondary to service-connected endometriosis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  

A.  Residuals of a Hysterectomy

The Veteran contends that the condition that resulted in the hysterectomy developed while on active duty, and that the Veteran had recurrent symptoms until that procedure.  

Service treatment records dated in December 1983 noted symptoms of itching and abdominal pain.  A follow-up treatment record in December 1983 also noted complains of frequent urination and urgency.  A December 1984 treatment record revealed complains of yellow discharge, itching and irritation. The Veteran was diagnosed with vaginitis.    An April 1986 treatment record noted complaints of pelvic pain and abdominal tenderness.  A January 1992 operative report showed that the Veteran underwent a biopsy of the cervix and cauterization of perineal warts.  The June 1992 biopsy report revealed a diagnosis of squamous metaplasia with focal atypia probably mild dysplasia and koilocytotic change and endometrium  in proliferation phase.  The Veteran was diagnosed with endometriosis in service.  

In this case, the Board finds that the record reflects that the Veteran underwent a laparoscopic assisted hysterectomy in May 2012 which was necessitated by the same underlying gynecological disability in service.  In May 2012, the Veteran's surgeon provided a private opinion stating that the Veteran underwent a hysterectomy secondary to uterine prolapse and endometriosis.  

The Board acknowledges that an June 2012 and October 2014 VA medical opinion found that the Veteran's hysterectomy was not caused by or the result of service-connected endometriosis.  Instead, the examiner opined that the hysterectomy was performed for the uterine prolapse condition.  The VA examiner found that although the surgeon stated that he performed a hysterectomy for endometriosis, there was no evidence of endometriosis on any organ within the pelvis or abdomen at the time of the surgery.  

At the June 2012 VA examination, the Veteran reported a history of uncontrolled bleeding and pelvic pain that was diagnosed as endometriosis in service.  The Veteran reported that she continued to have symptoms of uncontrolled bleeding and uterine prolapse so she underwent a hysterectomy.  In a July 2012 lay statement, the Veteran reported that she had developed various female problems since active service that are related to her service-connected endometriosis.  The Veteran reported that she continued to get treatment after service and continued to have symptoms of severe abdominal and pelvic pain, heavy bleeding, and other symptoms.  The Veteran reported that she had attempted to undergo different treatment but were unsuccessful.   After consulting with her physician, the Veteran agreed to undergo a hysterectomy in conjunction with the removal of both ovaries.  

After careful review of the record, including credible statements from the Veteran to her physician and to the VA examiner, and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.    In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects the Veteran's service-connected endometriosis ultimately resulted in a hysterectomy with bilateral oophorectomy.  Therefore, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a hysterectomy with bilateral oophorectomy, is granted.  





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


